Citation Nr: 0619051	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits.

(Consideration of the merits of the appellant's claim for 
entitlement to accrued benefits is the subject of a separate 
Board of Veterans Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.  The veteran died in June 1968, and the 
appellant is the veteran's widow.


VACATUR

The appellant has appealed a December 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied entitlement to 
accrued benefits.

A Board decision was issued on April 14, 2006 which also 
denied the appellant's claim for accrued benefits. 

In April 2006, the appellant's representative submitted a 
motion to vacate the April 14, 2006 Board decision.  The 
motion asserted that the Board did not address the 
appellant's primary argument in support of her claim, and 
thus the Board decision did not provide adequate reasons and 
bases for its decision.  A review of the Board decision 
reveals that the appellant's primary argument in support of 
her claim was in fact not addressed by the Board.  The Board 
may vacate an appellate decision when the veteran has been 
denied due process.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2005).  Accordingly, the Board vacates its 
April 14, 2006 decision in this matter.

In view of the Board's order vacating the April 14, 2006, 
Board decision addressing the issue of entitlement to accrued 
benefits, a new decision is being simultaneously rendered on 
that matter, and that decision will be entered as if the 
April 14, 2006, Board decision had never been issued.


ORDER

The Board's April 14, 2006 decision in the above-captioned 
appeal is vacated.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


